DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group IV in the reply filed on November 17, 2020 is acknowledged. All pending claims not withdrawn 1, 5-8, 10, 13-16 and 19-21 filed November 17, 2020 were examined in this non-final office action.
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-8, 10, 13-16 and 19-21 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without adding significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 16 is directed to a process. Claim 16 is representative of all pending claims not withdrawn regarding analysis under 35 USC 101.
Step 2A Revised (First Prong)
Determine whether claim 16 is directed to a judicial exception. Elements of an abstract idea are highlighted in bold:
Claim 16.    (Original) A method for correcting a database, comprising:
receiving user information indicating an incorrect database attribute value for an attribute of content in the database and indicating a user provided attribute value for the incorrect database attribute value;
accessing a page from over a network providing information on the content;
determining whether the page includes a page attribute value for the attribute of the content;
determining whether the page attribute value for the attribute of the content matches the user provided attribute value in response to determining that the page provides the page attribute value; and
updating the database to use the user provided attribute value for the attribute of the content in response to determining that the page attribute value matches the user provided attribute value.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure that organizes human activity. 
Step 2A Revised (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Generic elements are underlined:
Claim 16.    (Original) A method for correcting a database, comprising:
receiving user information indicating an incorrect database attribute value for an attribute of content in the database and indicating a user provided attribute value for the incorrect database attribute value;
accessing a page from over a network providing information on the content;
determining whether the page includes a page attribute value for the attribute of the content;
determining whether the page attribute value for the attribute of the content matches the user provided attribute value in response to determining that the page provides the page attribute value; and
updating the database to use the user provided attribute value for the attribute of the content in response to determining that the page attribute value matches the user provided attribute value.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes and conventional use of computing devices to follow a procedure for organizing human activity.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.


Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea on a generic computer which is not enough to transform an abstract idea into a patent-eligible invention.
Conclusion
Claims 1, 5-8, 10, 13-16 and 19-21 recite processes that can be executed by a human utilizing mental processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 10, 13, 16 and 19 are rejected under 35 USC 102(a)(1) as being anticipated by Stephens et al., US 2014/0337247 “Stephens.”
Stephens teaches all the limitations of claims 1, 5, 6, 10, 13, 16 and 19. For example, Stephens discloses:
Regarding claim 16:    (Original) A method for correcting a database, comprising:
[0009] Embodiments disclosed herein synthesize an authoritative attribute to show to users.  When new contributions or changes to attributes in previously submitted contributions are received, the embodiments may use that information to improve the synthesized attribute.  Doing so creates a risk that instead of improving the description, an attribute is synthesized in error, such that it no longer represents the same item.  If that were to occur, a user who makes a purchase based on the new attribute will receive an item that is different from what the user actually ordered, since merchants submitted products based on the old description.  Various embodiments disclosed herein choose an authoritative attribute that balances the benefit of improving the attribute and the risk of changing the item identity.
[0010] Embodiments described herein process the merchant contributions in order to determine an authoritative attribute.  An attribute from a merchant contribution may be selected as the authoritative attribute, or an authoritative attribute may be synthesized from attributes in one or more merchant contributions.  The process of creating an authoritative attribute incorporates feedback data which is affected by the accuracy of an item attribute or which affects the accuracy of an item attribute.  For example, the reconciling of conflicting attributes may incorporate item sales data as feedback since customers may be expected to purchase an item with an accurate description more often than one with an inaccurate description.  Once an authoritative attribute is determined, the catalog item is updated from the authoritative attribute. 
receiving user information indicating an incorrect database attribute value for an attribute of content in the database and indicating a user provided attribute value for the incorrect database attribute value;
[0015] The electronic catalog 127 contains items 136, where each item 136 includes attributes, some or all of which may be searchable.  In some embodiments, an attribute has a value and a name or other identifier.  The attribute may also have a type (e.g., text, number, image, etc.).  The electronic catalog 127 may comprise a product catalog of items offered for sale, so that items 136 comprise product data.  The attributes for these items 136 may be provided by the operator of the electronic commerce application 121.  Alternatively, merchants who sell items 136 through the electronic commerce application 121 may influence the attributes by providing merchant contributions 130, as described in more detail below.  The reconciliation feedback data 133 is used to reconcile among multiple merchant contributions 130 when these contributions include conflicting attribute values, as described in more detail below. 
[0019] … The merchant application 139 may be executed in a computing device 112, for example, to allow a merchant to provide merchant contributions 130 for use in the electronic catalog 127. 
[0022] Turning to FIG. 2, a general description of the operation of the various components of the networked environment 100 (FIG. 1) is provided, according to various embodiments of the present disclosure.  To begin, merchant applications 139A, 139B, 139C each provide respective merchant contributions 130A, 130B, 130C to the merchant contribution reconciliation application 118.  Each merchant contribution 130A, 130B, 130C describes an aspect of a particular item 136 in the electronic catalog 127 (FIG. 1).  Attributes may include, but are not limited to, title, manufacturer, size, color, weight, price, stock keeping unit (SKU), manufacturer part number, media type, etc. Attributes may vary widely depending on the type of item 136.  For example, attributes such as director and year of release may be appropriate for a movie, while attributes such as memory capacity, battery life and physical dimensions may be appropriate for a consumer electronics item.
[0023] Since attributes for a particular item 136 may be received from more than one merchant, conflicts or discrepancies may arise.  For example, merchant contribution 130A may specify the value of "Sony" for the Manufacturer attribute for a particular item 136 and merchant contribution 130B may specify the value of "Sony Corp." for the same attribute of the same item 136.  As another example, merchant contribution 130B may specify the value "30 oz." as the value of the Weight attribute and merchant contribution 130C may specify "1 lb.  14 oz." as the value of the Weight attribute.  The merchant contribution reconciliation application 118 reconciles attribute conflicts or discrepancies by creating an authoritative attribute 203.  The authoritative attribute 203 may be created by selecting the attribute value from one merchant contribution 130 to be the authoritative attribute 203.  The authoritative attribute 203 may also be created by computing a synthetic value based on a combination of merchant contributions 130.  As just one example, the merchant contribution reconciliation application 118 may synthesize an authoritative attribute 203 which is the mean of the attribute values in the merchant contributions 130.  
[0029] … Next, at box 306, the merchant contribution reconciliation application 118 begins a loop which iterates through the attributes contained in the merchant contributions 130 for the particular item 136.  
accessing a page from over a network providing information on the content;
[0026] The reconciliation feedback data 133 may be provided by one or more components that make up or interact with the electronic commerce application 121.  For example, the reconciliation feedback data 133 may be provided by an online storefront component 206 with which a customer interacts to view and/or purchase items 136.  As another example, the reconciliation feedback data 133 may be provided by an order fulfillment component 209 that fulfills customer orders and arranges for delivery of items 136 to customers.  As yet another example, the reconciliation feedback data 133 may be provided by a returns component 212 with which a customer interacts to return purchased items 136.  As still another example, the reconciliation feedback data 133 may be provided by a fraud component 215 that detects, tracks, or investigates suspected fraud on the part of merchants or customers. 
determining whether the page includes a page attribute value for the attribute of the content;
[0030] At box 309, the merchant contribution reconciliation application 118 examines the merchant contributions 130 to determine whether the merchant contributions 130 include different values for the current attribute.  If at box 309 it is determined that there are no discrepancies in the values provided by different merchants for the same attribute, then no reconciliation of attributes is needed, and the merchant contribution reconciliation application 118 moves to box 321 and moves to the next attribute.  
determining whether the page attribute value for the attribute of the content matches the user provided attribute value in response to determining that the page provides the page attribute value; and
[0030] … However, if at box 309 it is determined that the merchant contributions 130 include different values for the current attribute, then the execution moves to box 312. 
[0031] At box 312, the merchant contribution reconciliation application 118 retrieves, from the data store 115, reconciliation feedback data 133 (FIG. 1) that is specific to the particular item 136 being handled.  Next, at box 315, the merchant contribution reconciliation application 118 reconciles the different attribute values by determining an authoritative attribute for the item 136.  The determination of an authoritative attribute is based on the reconciliation feedback data 133 retrieved at box 312.  As described above, the authoritative attribute may be one selected from an existing merchant contribution 130, or may be computed or synthesized from multiple merchant contributions 130.  Please note: Given the step below, examination is based upon the accessed storefront attribute not matching resulting in use of reconciliation feedback to determine the authoritative attribute.
updating the database to use the user provided attribute value for the attribute of the content in response to determining that the page attribute value matches the user provided attribute value.
[0023] … The merchant contribution reconciliation application 118 then updates the item 136 in the electronic catalog 127 to include the authoritative attribute 203.
[0031] … Having determined an authoritative attribute for the item 
136, at box 318 the merchant contribution reconciliation application 118 updates the item 136 in the electronic catalog 127 with the authoritative attribute chosen at box 315 by replacing the existing value for the item attribute with the value from the authoritative attribute.  In another embodiment, multiple attributes are reconciled before the item 136 is updated in the electronic catalog 127.  After updating the electronic catalog 127 at box 318, the merchant contribution reconciliation application 118 moves to box 321 and moves to the next attribute.  When all attributes have been handled, the process of FIG. 3 is complete. 
Regarding claims 1 and 10: Rejections are based upon the disclosures applied to claim 16 and as further disclosed by Stephens regarding system computing elements including processors and computer-readable medium: see at least Figs 1, 2 and 4; [0039] Stored in the memory 406 are both data and several components that are executable by the processor 403.  In particular, stored in the memory 406 and executable by the processor 403 are the merchant contribution reconciliation application 118, the electronic commerce application 121, the network page server application 124, and potentially other applications.  Also stored in the memory 406 may be a data store 115 and other data.  In addition, an operating system may be stored in the memory 406 and executable by the processor 403.  While not illustrated, the client device 106 also includes components like those shown in FIG. 4, whereby merchant contribution reconciliation application 118 is stored in a memory and executable by a processor. 
Regarding claim 5: Rejection is based upon the disclosures applied to claim 1.
Regarding claim 6: Rejection is based upon the disclosures applied to claims 1, 5 and as further disclosed by Stephens: [0026] … As yet another example, the reconciliation feedback data 133 may be provided by a returns component 212 with which a customer interacts to return purchased items 136.  
Regarding claim 13: Rejection is based upon the disclosures applied to claim 10.
Regarding claim 19: Rejection is based upon the disclosures applied to claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, 14, 15, 20 and 21 are rejected under 35 USC 103 as being unpatentable over Stephens, US 2014/0337247, in view of Myslinski, US 2016/0070742.
Regarding claim 7, 14 and 20: Rejections are based upon the disclosures applied to claims 1, 10 and 16 in part by Stephens and further disclosed by Stephens, and taught and/or suggested by Stephen-Myslinski.
Regarding claim 20 as representative for claims 7 and 14: (Original) The method of claim 16, 
wherein the content comprises representations of items and wherein the database provides a catalog of items having attribute values for attributes of the items, 
Stephens as previously disclosed regarding catalog items and item attribute values.
wherein the accessing the page from over the network comprises:
accessing the page from at least one of a supplier website (and by submitting a description of an item to an Internet search engine); and
Stephens as previously disclosed regarding accessing merchant online storefront.
performing natural language processing of a textual description on the page to determine whether the textual description provides a page attribute value for the attribute of the item having the incorrect database attribute value, wherein the page attribute value is used to validate the user provided attribute value for the item.
Although Stephens is silent regarding the use of a natural language search to determine whether a page attribute value can validate the user provided attribute value, Myslinski teaches Stephens techniques for performing a natural language search to validate/invalidate a user’s provided attribute value.
In Myslinski, see at least:
[0004] An optimized fact checking system analyzes and determines the factual accuracy of information and/or characterizes the information by comparing the information with source information.  The optimized fact checking system automatically monitors information, processes the information, fact checks the information in an optimized manner and/or provides a status of the information. [0005] The optimized fact checking system provides users with factually accurate information, limits the spread of misleading or incorrect information, provides additional revenue streams, and supports many other advantages. 
[0167] In some embodiments, optimized fact checking includes using a broadening implementation approach.  For example, an exact match fact check is implemented.  The exact phrase is searched for within source information.  If the exact phrase is found in a sufficient number of sources (e.g., above a lower threshold), then a result is returned (e.g., true).  If the exact phrase is not found (e.g., equal to or below the lower threshold of sources), then a second fact check implementation is utilized.  For example, the second fact check implements a pattern matching search.  The pattern matching search is able to be implemented in any manner, for example, pattern matching utilizes subject-verb-object matching to determine if the same or a similar item matches.  If the second fact check returns with sufficient confidence (e.g., number of matches and/or sources above a lower threshold or a pattern matching confidence score above a lower threshold), then a result is returned.  If the second fact check does not return with sufficient confidence, then a third fact check is implemented.  For example, the third fact check implements a natural language search.  If the third fact check returns with sufficient confidence (e.g., above a natural language confidence lower threshold or number of matches above a lower threshold), then a result is returned.  If the third fact check does not return with sufficient confidence, then a negative result or some other result is returned, or no result is returned.  Although only three fact check implementations are described herein, any number of implementations are able to be implemented and used before returning a negative result. Please note: sources are online sources. Stephens merchant online storefront would be an example of an online source.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques performing a natural language search of online sources in order to determine the validity of an attribute as taught by Myslinski would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of B to the teachings of A would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claim 8, 15 and 21: Rejections are based upon the teachings and rationale applied to claims 7, 14 and 20.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0004178 (Ponting et al.) January 5, 2017, discloses reference validity checking: Natural language processing may be used in real-time conferences, as well as recorded conferences, to provide speech-to-text, tagging, annotation, and other services.  The resulting data (e.g., transcription file, annotation file, etc.) may further include or be associated with one or more features to perform and/or enable validity checking.  In one embodiment, a system is configured to search internal and/or external data sources to validate the authenticity or other details of a reference.  A response from the system, such as in a meeting or conference, allows participants to interact with the system during its response process. 
US 2017/0323357 (Le Stunff et al.) November 9, 2017, discloses catalog quality management: A content catalog system may process bulk set of errors to prioritize those errors that may benefit from manual review by a human error administrator.  A human error administrator is a human tasked with manually reviewing catalog errors.  A catalog quality management sub-system of the content catalog system may receive an error output describing a catalog error for a product aspect of a product in a content catalog from an error detection module.  A product aspect may be any description of the product in the catalog as well as any content deliverables of the product itself.  The catalog quality management sub-system may categorize the catalog error by a degree of human interaction with an error fix determined from an error metric in the error output.  The catalog quality management sub-system may apply an error fix to the catalog error based on the degree of human interaction.
US 2020/0202073 (Ghulati) June 25, 2020, discloses fact checking: A method and system for verification scoring and automated fact checking.  More particularly, the present invention relates to a combination of automated and assisted fact checking techniques to provide a verification score.  According to a first aspect, there is a method of verifying input data, comprising the steps of: receiving one or more items of input data; determining one or more pieces of information to be verified from the or each item of input data; determining which of the one or more pieces of information are to be verified automatically and which of the one or more pieces of information require manual verification; determining an automated score indicative of the accuracy of the at least one piece of information which is to be verified automatically; and generating a combined verification score which gives a measure of confidence of the accuracy of the information which forms the or each item of input data. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        February 11, 2021